Citation Nr: 0519946	
Decision Date: 07/21/05    Archive Date: 08/03/05

DOCKET NO.  01-06 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for bilateral hearing loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for tinnitus.

3.  Entitlement to a total disability rating for compensation 
purposes based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from May 1954 to May 1956.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Montgomery, Alabama, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In a rating decision dated March 2001, the RO granted 
service connection for tinnitus and assigned an initial 10 
percent evaluation effective to the date of claim.  A July 
2001 RO rating decision denied entitlement to TDIU.  In 
August 2001, the RO granted service connection for bilateral 
hearing loss and assigned an initial 40 percent evaluation 
effective to the date of claim.

The case was before the Board in February 2003 at which time 
the Board conducted additional development of the claim 
pursuant to its authority under 38 C.F.R. § 19.9(a)(2).  
Subsequently, the United States Court of Appeals for the 
Federal Circuit invalidated the portion of 38 C.F.R. 
§ 19.9(a)(2) allowing Board review of evidence not initially 
considered by the RO without obtaining a waiver of review 
from the claimant.  Disabled American Veterans v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The 
Board remanded the case to the RO in October 2003 for 
development of the case.  The RO has reviewed the evidence, 
continued the denial, issued a Supplemental Statement of the 
Case (SSOC), and returned the case to the Board for further 
appellate review.


REMAND

In a VA Form 21-4138 received June 28, 2005, the veteran 
requested to appear at a Travel Board hearing to be held at 
the Montgomery, Alabama, RO.  The Board must remand this case 
to the RO to accommodate the veteran's hearing request.  
Accordingly, this case is REMANDED to the RO for the 
following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a member of 
the Travel Board at the Montgomery, Alabama, RO. 
Notice should be sent to the veteran and to his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to obtain additional information and to ensure due process of 
law.  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


